IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40957
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDUARDO RAMIREZ-CARDENAS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-98-CR-1047-1
                       --------------------
                           June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Eduardo Ramirez-Cardenas appeals his jury conviction for

illegal entry after deportation, 8 U.S.C. § 1326.    Ramirez-

Cardenas argues that the evidence was insufficient to show that

he voluntarily entered the United States.     The jury was free to

accept or reject Ramirez-Cardenas’ testimony that he was swept

across the Rio Grande River involuntarily, and his testimony did

not create a reasonable doubt rendering the Government’s evidence

insufficient as a matter of law.   The jury chose not to believe

Ramirez-Cardenas’ contention that he involuntarily entered the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40957
                               -2-

United States as a result of a near drowning experience.   All

reasonable inferences and credibility choices are reviewed in

favor of the verdict, and the jury’s acceptance of the

Government’s version of what happened over Ramirez-Cardenas’

version was reasonable.   United States v. Cardenas-Alvarez, 987

F.2d 1129, 1131-32 (5th Cir. 1993).

     AFFIRMED.